Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15, and 21 recite subject matter not found in the closest prior art of record, Izeki and Ikawa.
Per claims 1 and 15, the apertures are defined in the bulkhead itself, rather than in the sensor enclosure. Moving the apertures from the sensor enclosure to the bulkhead, in other words making the bulkhead itself a part of the sensor enclosure, is not routine within the art and therefore needs a strong basis in the prior art to be anticipated or rendered obvious. Absent impermissible hindsight, there is no such basis found in the prior art.
Per claim 21, a similar issue exists but with the heat exchanger housing rather than the bulkhead.
Furthermore, ¶16 of the Specification resolves the issue raised under 35 USC 112(b) in the Office Action dated 10/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/SCHYLER S SANKS/Examiner, Art Unit 3763